Citation Nr: 1042478	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death for the purposes of receiving  Department of Veterans 
Affairs (VA) dependency and indemnity compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1310.


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who served 
on active duty from June 1941 to October 1945.  The Veteran died 
in August 2004.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in October 2008 and July 2010.  This 
matter was originally on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002), 38 C.F.R. § 
20.900(c) (2010).  


FINDINGS OF FACT

1.  The Veteran died in August 2004; the immediate cause of his 
death was identified on the death certificate as metastatic 
prostate cancer; the appellant is the Veteran's surviving spouse.

2.  At the time of the Veteran's death, service connection was in 
effect for deformity of the nose following fracture of left nasal 
bone with scar left lower nose and left eyelid, injury to Muscle 
Group XXI, left posterior chest, incomplete paralysis of the 
right circumflex nerve, and bilateral hearing loss.

4.  The medical evidence of record fails to establish an 
etiological relationship between the Veteran's death and his 
active duty service or between the Veteran's death and a service-
connected disability.




CONCLUSION OF LAW

The criteria for entitlement to DIC based on service connection 
for cause of the Veteran's death are not met.  38 U.S.C.A. §§ 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's October 2008 and September 2010 Remands, 
the Appeals Management Center (AMC) requested medical records 
from Dr. Russell and Ohio County Hospital and issued a 
Supplemental Statement of the Case.  Based on the foregoing 
actions, the Board finds that there has been compliance with the 
Board's October 2009 and September 2010 Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a section 5103(a)-
compliant notice.  

VA has essentially met all statutory and regulatory notice and 
duty to assist provisions.  Letters dated in December 2004 and 
May 2007 essentially satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. 
App. at 183, Dingess, 19 Vet. App. at 473. Together, the letters 
generally informed the appellant of what evidence was required to 
substantiate the claim, and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates.

The Board notes that the VCAA duty to notify has not been 
satisfied with respect to informing the appellant of the service-
connected conditions at the time of the Veteran's death.  While 
the VCAA letters did not provide adequate notice pursuant to Hupp 
with respect to an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected, the evidence of record reflects that the 
Appellant was provided notice of what is generally necessary to 
substantiate her claim for dependency and indemnity compensation.  
In addition, the Board notes that the appellant had actual 
knowledge of the disabilities for which the Veteran was not 
service-connected.  In October 2005, the appellant argued that 
the Veteran's heart condition prevented him from having surgery 
or radiation implant for his prostate cancer and confirmed that 
the Veteran had never filed a claim for his heart attack or 
cancer due to the fact that they had not been aware before of the 
Government's confirmation of a link between combat and heart 
attacks and prostate cancer.  Thus, the nature of the appellant's 
statements reflect her actual knowledge that the Veteran died of 
a condition for which he was not service-connected. 

In addition, the appellant has been provided with a copy of the 
October 2004 rating decision, the December 2006 Statement of the 
Case, the October 2007, April 2010, and September 2010 
Supplemental Statements of the Case, which included a discussion 
of the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of the 
evidence considered to reach the decision which included a 
listing of the Veteran's service-connected disabilities.  

Accordingly, the failure to provide Hupp-compliant notice is not 
prejudicial in this case.  The U.S. Supreme Court has held that 
an error in VCAA notice should not be presumed prejudicial, and 
that the burden of showing harmful error rests with the party 
raising the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the 
appellant has not alleged any prejudicial or harmful error in 
VCAA notice.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of her 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

38 U.S.C.A. § 1310

The appellant is seeking Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1310 based on a claim of entitlement to 
service connection for the cause of the Veteran's death.  The 
Certificate of Death shows that the Veteran died in August 2004 
and that the immediate cause of death was listed as metastatic 
prostate cancer.  The appellant contends that the Veteran died 
from prostate cancer as a result of his inability to pursue 
treatment (surgery or radiation implant) due to a heart condition 
that she relates was caused by his military service.

The law provides dependency and indemnity compensation for a 
spouse of a Veteran who dies from a service-connected disability.  
38 U.S.C.A. § 1310.  

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  In short, the evidence must 
show that a service-connected disability was either the principal 
cause or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it must 
contribute substantially or materially; it is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Historically, the Veteran served on active duty from June 1941 to 
December 1945.  The Veteran's service treatment records indicate 
that on March 20, 1945, the Veteran was wounded in action when a 
time bomb exploded in a building in which he was scouting in 
France.  The Veteran received multiple small wounds of the nose 
and left eye lid which a penetrating round at the left bridge of 
the nose resulting in a comminuted complete compound fracture of 
the nasal bone.  The Veteran's right shoulder was pinned under 
debris, and he received numerous abrasions of right arm and 
suffered incomplete paralysis of the right radial nerve.  The 
Veteran also suffered partial ankylosis of the right shoulder.    

In service, the Veteran underwent plastic surgery for deformity 
of his nose.  In August 1945, it was noted that the Veteran had 
complete return of function of the radial nerve with no motor or 
sensory changes.  In September 1945, the Veteran's discharge was 
recommended as he could not do full military duty due to the 
ankylosis of the right shoulder.

In October 1945, service connection was established for favorable 
ankylosis of the right shoulder with incomplete paralysis of 
right radial pressure nerve, deformity of the nose following 
fracture of left nasal bone with scar left lower nose and left 
eyelid, and injury to Muscle Group XXI, left posterior chest.  
Disability ratings assigned were 50 percent, 10 percent, and zero 
percent, respectively.  A combined 60 percent rating was in 
effect from October 1945 until October 4, 1952, when the 
Veteran's combined disability rating was reduced to 40 percent 
due to the reduction from 50 percent to 30 percent as the result 
of improvement of function of the service-connected right upper 
extremity disability.  

Effective October 12, 2000, the 50 percent rating was reinstated 
for the Veteran's service-connected right upper extremity 
disability which had been recharacterized as incomplete paralysis 
of the right circumflex nerve.  Effective September 19, 2001, 
service connection for bilateral hearing loss was established 
with a 50 percent disability rating, bringing the combined rating 
to 80 percent.  See 38 C.F.R. § 4.25, Combined Ratings Table.  

Medical records dated from January 1986 to April 2004 from Dr. 
Mercer, the Veteran's cardiologist, indicate that he presented 
with a two-week history of chest pain shortly after Christmas 
1985.  He was seen in the emergency room and subsequently 
admitted to the hospital.  Diagnostic coronary angiography and 
cardiac catheterization with left ventriculography was conducted.  
Impression was severe two vessel coronary artery disease.  In 
January 1997, the Veteran suffered an acute inferior wall 
myocardial infarction with reciprocal anterior ST segment 
depression and underwent salvage angioplasty at which time he was 
documented to have severe three-vessel coronary disease.  In 
February 1997, the Veteran underwent coronary artery bypass 
grafting x3.  In April 1997, the Veteran was hospitalized with 
septic shock in the setting of obstructive uropathy with 
Klebsiella sepsis; and he suffered a small myocardial infarction.  
In May 1997, the Veteran was hospitalized for renal insufficiency 
caused by dehydration resulting from nausea and vomiting due to 
Lanoxin toxicity.  In July 2001, the Veteran was hospitalized 
with a left leg necrotic skin wound which was debrided in August 
2001.  

In July 2002, the Veteran was diagnosed with prostate cancer.  In 
October 2002, Dr. Mercer noted that the Veteran was stable from a 
cardiac standpoint.  In May 2003, there was concern regarding 
fluctuating blood pressure.  In July 2003, the Veteran was noted 
to be stable; in August 2003, the Veteran complained of leg 
weakness; and in October 2003, Dr. Mercer noted that the Veteran 
looked great, that he couldn't hear very well but was otherwise 
doing well.  At the Veteran's last cardiac visit on April 14, 
2004, the major issue was chemotherapy for prostate cancer and 
that there was no overt evidence of heart failure.  The Veteran 
was to be seen in six months.

Medical records dated from March to May 2004 from Dr. Prajapati 
indicate that a bone scan showed evidence of metastatic disease 
in the spine, ribs, proximal femurs and pelvis.  Chemotherapy was 
started in April 2004, but in May 2004, the Veteran was 
hospitalized with GI bleeding and possible pneumonia.  Dr. 
Prajapati noted that PSA jumped from 121 to 353, was probably 
failure.  Dr. Parajapati also noted that due to his underlying 
cardiac problem, he was not a candidate for other treatment 
options, and it was decided that he would receive supportive 
symptomatic care.

In November 2005, the RO received a letter from Dr. Russell who 
stated that the Veteran had been treated by him for a diagnosis 
of adenocarcinoma of the prostate, diagnosed by transrectal 
prostate biopsy in July 2002 revealing a Gleason Score VIII 
carcinoma of the right lob of the prostate.  Dr. Russell noted 
that he had also helped the Veteran with ureteral calculus in 
1998.  Dr. Russell noted that the Veteran had other problems 
including significant cardiovascular disease.  Dr. Russell stated 
that the Veteran was treated with total androgen blockage shortly 
after diagnosis and enjoyed a good response but that by March 
2004, PSA progression was rather clear, and despite consultation 
with an oncologist, he eventually died from problems related to 
the prostate cancer in 2004.

The appellant has not alleged, nor demonstrated by competent 
evidence, that any service-connected disability caused or 
contributed substantially to the Veteran's death.  Instead, the 
appellant contends that the Veteran's coronary artery disease 
contributed to the Veteran's death by rendering him unable to 
undergo certain treatment (surgery or radiation implant) which 
could have prolonged his life.  Further, the appellant contends 
that the coronary artery disease is related to the Veteran's 
combat service in World War II.  

Regarding the appellant's specific allegation that the Veteran's 
coronary artery disease was related to his fatal prostate cancer, 
as noted above, the Veteran's oncologist stated that he was not a 
candidate for other treatment options because of his underlying 
cardiac problem.  Thus, in essence, the competent medical 
evidence shows that the Veteran's coronary artery disease 
prevented treatment which may or may not have prolonged or saved 
the Veteran's life.  The Board notes that such a relationship 
does not meet the requirements for service connection for cause 
of death, namely, the provisions under 38 C.F.R. § 3.312.  The 
regulations governing service connection for the cause of a 
Veteran's death based on a "contributory" cause specify that 
such a cause must have contributed "substantially and 
materially" to cause death; it must have "combined to cause 
death"; it must have "aided or lent assistance to the 
production of death."  Moreover, the applicable regulation 
states, "It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection."  38 C.F.R. § 3.312(c)(1).  The evidence of 
record in this case has not demonstrated such a causal 
connection.  

However, even assuming for the sake of argument that the 
Veteran's coronary artery disease contributed to the Veteran's 
death, the probative evidence does not establish that the cause 
of the Veteran's death is in any way related to the Veteran's 
military service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2010).  The first question that must be addressed, 
therefore, is whether incurrence of prostate cancer or coronary 
artery disease is factually shown during service.  The Board 
concludes it was not.  

The service treatment records are absent complaints, findings or 
diagnoses of either prostate cancer or heart disease during 
service.  While hospitalized for injuries sustained in combat, 
the Veteran's heart and genitor-urinary were negative.     

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Malignant tumors and cardiovascular disease can be 
service-connected on such a basis.  However, the first showing of 
either was not until 1985, many years after the Veteran's 
discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  In light of the lack of any relevant 
history reported between the Veteran's date of discharge and 
1985, the first indication of cardiac or prostate cancer 
symptomatology, service connection is not warranted under 38 
C.F.R. § 3.303(b).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of disability years after service is too remote 
from service to be reasonably related to service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this 
case, the Veteran clearly had coronary artery disease and 
prostate cancer.  However, no medical professional has ever 
related either condition to the Veteran's military service.  

Thus, the record is absent evidence of in-service incurrence of 
prostate cancer or coronary artery disease, evidence of prostate 
cancer or coronary artery disease within a year following 
service, evidence of continuity of symptomatology, and medical 
evidence of a nexus between the Veteran's military service and 
either prostate cancer or coronary artery disease.  

Although the appellant contends that the Veteran's coronary 
artery disease was related to the Veteran's World War II combat 
service, as a layperson she is not competent to offer opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Although the Board recognizes the honorable service of the 
Veteran, and while sympathetic to the appellant's arguments, the 
Board concludes that the preponderance of the evidence is against 
the claim, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death for the purposes of receiving DIC under the provisions of 
38 U.S.C.A. § 1310 is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


